DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 41–44, 47–52, 54, and 56 is/are pending.
Claim(s) 1–40, 45, 46, 53, 55, and 57–59 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 41–44 and 47–56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Terminal Disclaimer
The terminal disclaimer filed on 03 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,559,802 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Valerie Friedrich (Reg No. 39,676) on 03 August 2022.

The application has been amended as follows:
IN THE CLAIMS:
41. A ceramic-coated battery separator, comprising:
a microporous polyolefin membrane having a first surface and a second surface,
said microporous membrane has a single layer or a multiple layer structure; and
a ceramic coating on at least one surface of said microporous polyolefin membrane,
said ceramic coating comprising a layer of ceramic particles in a polymeric binder,
said polymeric binder comprises polyacrylamide, poly(sodium acrylate-acrylamide-acrylonitrile) copolymer, or a combination thereof;
wherein said ceramic coated separator contains a scavenging filler; and
wherein said ceramic coated separator having each of the following physical characteristics:
a TMA MD dimensional change of -2% or more at ≤ 110°C;
a TMA TD shrinkage of about 0.5% or less at ≤ 130°C;
a MD shrinkage of 15% or less at 135°C for one hour;
an evolution of
a strain shrinkage of 0% at ≥ 120°C.

54. The ceramic-coated separator of claim 41, further comprising
a particle coating, which comprises polymer particles selected from the group consisting of polymer fibers, polymer beads, or polymer chips,
wherein the polymer fibers, polymer beads, and/or polymer chips 

Allowable Subject Matter
Claim(s) 41–44, 47–52, 54, and 56 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Lee et al. (KR 2011-0097714 A; see English language equivalent, US 2012/0090758 A1; hereinafter Lee).
Lee discloses a ceramic-coated battery separator, comprising a microporous polyolefin membrane (9) having a first surface and a second surface (FIG. 1, [0027]), said microporous membrane (9) has a single layer or a multiple layer structure (FIG. 1, [0027]); and a ceramic coating (7) on at least one surface of said microporous polyolefin membrane (9, [0042]), said ceramic coating (7) comprising a layer of ceramic particles in a polymeric binder (FIG. 1, [0052]), said polymeric binder comprises polyacrylamide, poly(sodium acrylate-acrylamide-acrylonitrile) copolymer, or a combination thereof (FIG. 1, [0059]); wherein said ceramic coated separator contains a scavenging filler (see barium titanate, [0052]).
Lee does not disclose, teach, or suggest the following distinguishing feature(s):
A ceramic coated separator having each of the following physical characteristics a TMA MD dimensional change of -2% or more at ≤ 110°C; a TMA TD shrinkage of about 0.5% or less at ≤ 130°C; a MD shrinkage of 15% or less at 135°C for one hour; an evolution of > 2% volatile components at 250 °C when tested using Thermogravimetric Analysis (TGA); and a strain shrinkage of 0% at ≥ 120°C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725